Upon consideration of the petition filed by Defendant on the 26th day of November 2003 in this matter for a writ of certiorari to review the Order of the North Carolina *81Court of Appeals, (filed as a Notice of Appeal Based Upon a Constitutional Question) the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the petition filed by Defendant on the 26th day of November 2003 in this matter for a writ of certiorari to review the Order of the North Carolina Court of Appeals, (filed as a Petition for Discretionary Review) the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th day of February 2004."
Justice MARTIN recused.